880 F.2d 1216
64 A.F.T.R.2d (RIA) 89-5632, 90-1 USTC  P 50,099
Keith F. and Haru S. FULLER, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 86-3178.
United States Court of Appeals,Eleventh Circuit.
Aug. 18, 1989.

Eric M. Lieberman, Rabinowitz, Boudin, Standard, Krinsky & Lieberman, P.C., New York City, for petitioners-appellants.
Jean Owens, Acting Chief Counsel, I.R.S., Michael L. Paup, Chief, Robert S. Pomerance, Roger M. Olsen, David M. Moore, Gary R. Allen, Chief, Appellate Section, Tax Div., Dept. of Justice, Washington, D.C., for respondent-appellee.
Appeal from a Decision of the United States Tax Court.
Before FAY and CLARK, Circuit Judges, and HENDERSON, Senior Circuit Judge.
PER CURIAM:


1
This is an appeal from a decision of the United States Tax Court (Docket No. 8467-82, Entered March 6, 1986), disallowing income tax deductions for payments by Petitioners-Appellants to the Church of Scientology.  The decision of the Tax Court is affirmed on the basis of the decision in Hernandez v. Commissioner of Internal Revenue, by the Supreme Court, --- U.S. ----, 109 S. Ct. 2136, 104 L. Ed. 2d 766.


2
AFFIRMED.